DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last line of claim 5 recites “along the rotation axis of the surface.”  This is confusing for two reasons.  First, “a surface” has previously been set forth in claim 1, while “a surface of the image bearing member” has been set forth in claim 5.  It is not clear as to which surface is being claimed in the last line of claim 5.  Second, the “rotation axis” is that “of the image bearing member,” not “of the surface” (see the 1st and 2nd lines of the last paragraph of claim 5).
As such, claim 5 is rendered indefinite.  For examination purposes, the phrase “along the rotation axis of the surface” appearing in the last line of claim 5 will be interpreted as --along the rotation axis of the image bearing member.--
Claims 6-10 are rendered indefinite due to their dependence upon claim 5.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2006/0198645, hereinafter “Yamada”).
Regarding claim 1, Yamada teaches an image processing apparatus (Fig. 1 [0044]) comprising: 
a housing 1 (Fig. 1 [0046]); 
a cartridge 11a including an image bearing member 2 and capable of being attached/detached to/from the housing (Figs. 1A-1B [0046]); 
a discharging exposure unit having a light source member 14 and a light guide member 12/13, which forms a light guide path for guiding light from the light source member so as to be emitted to the image bearing member 2, and exposing the image bearing member 2 (Figs. 1A-3, 5-7 show various configurations of elements 12/13/14; [0055, 0061-0062, 0066-0067, 0071-0072]); and 
an opening portion (portion in the upper part of the image forming apparatus), through which the cartridge 11a in the housing is inserted/removed (see Figs. 2-3 which show vertical removal of units and Fig. 1A which shows cartridge 11a removed), 
wherein the light source member 14 is provided so as to be exposed to a surface of the housing (upper surface, see Figs. 1A, 2, and 3) and be capable of being attached/detached to/from the light guide member (Figs. 1A-1B show 14 detached from at least 13, Fig. 3 shows 14 is detachable 12/13, Figs. 5 and 7 show a space between 14 and 12/13 and therefore 14 is not integral to 12/13 and is capable of being attached/detached; see also [0063]).
Yamada fails to explicitly disclose an opening/closing member capable of being opened/closed and provided on a surface on which the opening portion, through which the cartridge in the housing is inserted/removed, is provided so as to cover the opening portion.
Opening/closing members are well known in the art.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an opening/closing member capable of being opened/closed and provided on a surface on which the opening portion, through which the cartridge in the housing is inserted/removed, so as to cover the opening portion.  One would have been motivated to make this modification in order to prevent outside dirt and dust from contaminating the inside of the image forming apparatus while allowing a user to easily access units within the apparatus to be removed and replaced.
In making this modification, the light source member would be provided so as to be exposed to the surface of the housing opened/closed by the opening/closing member.
Regarding claim 11, modified Yamada teaches the image processing apparatus according to claim 1, wherein the housing has a stay which guides the image bearing member in a case where the cartridge is attached/detached (although not explicitly disclosed, a stay of some sort, e.g., a bracket/mount/part of the housing, which “guides the image bearing member” must be present at least to hold the image bearing member in place upon attachment and before detachment); and the light guide member is mounted on the stay (light guide member 12 is at least indirectly mounted on the stay, as it remains in the apparatus when cartridge 11a is removed; see Yamada Fig. 1A).
Regarding claim 12, modified Yamada teaches the image processing apparatus according to claim 11, wherein the light guide member 12/13 has a reflection surface (surface of element 12) which reflects light toward the image bearing member ([0078]), and a protection portion 13 (Fig. 1B); and in a case where the light guide member is mounted on the stay, the reflection surface is opposed to the stay (in Fig. 1A, some part of reflection surface 12 would be “opposed to the stay,” at least a part of 12 directly adjacent to the front housing in Fig. 1A), and the protection portion 13 covers the reflection surface (for example, at the lower end of 12 shown in Fig. 5) and a part above a surface of the stay opposed to the reflection surface (as 13 is oriented in a diagonal upward direction in Figs. 1A-1B, 13 would cover some “part” above a surface of the stay opposed to 12 when considering the stay as part of the front housing in Fig. 1A).
Regarding claim 13, modified Yamada teaches the image processing apparatus according to claim 11, wherein the light source member 14 is provided in a vicinity of the opening portion (Fig. 1A).

Claim(s) 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2006/0198645) in view of Tanaka et al. (US 2010/0080623, hereinafter “Tanaka”).
Regarding claim 2, modified Yamada teaches the image processing apparatus according to claim 1, but fails to teach wherein the discharging exposure unit has a positioning member interposed between the light source member and the light guide member and linking the light source member and the light guide member.
Tanaka teaches a similar image processing apparatus comprising a positioning member 60b interposed between a light source member 80 and a light guide member 61 and linking the light source member and the light guide member (Figs. 10-11a-b [0071]).
Utilizing the teachings of Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a positioning member interposed between the light source member and the light guide member and linking the light source member and the light guide member in the discharging exposure unit of Yamada.  One would have been motivated to make this modification in order to accurately position the light source in an operational position relative to the light guide (Tanaka [0071]).
Regarding claim 3, modified Yamada teaches the image processing apparatus according to claim 2, wherein the positioning member links the light source member 14 and the light guide member 12/13 so that an optical axis of a light source of the light source member extends in parallel with a rotation axis of the image bearing member (see Yamada Fig. 7 and [0070-0071], and note that the positioning member would provide a link between elements 14 and 12).  
Regarding claim 4, modified Yamada teaches the image processing apparatus according to claim 2, wherein the positioning member links the light source member 14 and the light guide member 12/13 so that an optical axis of a light source of the light source member extends in a direction intersecting a rotation axis of the image bearing member (see Yamada Fig. 5 and [0066-0067], and note that the positioning member would provide a link between elements 14 and 13).
Regarding claim 5 as best understood, modified Yamada teaches the image processing apparatus according to claim 2, wherein (see Yamada) the image bearing member 2 is rotatable inside the housing (see Fig. 1A, although not explicitly disclosed, image bearing member 2 must rotate in order for the apparatus to function as intended); and the light guide path includes: a first light guide path (through element 12) into which light emitted by the light source member 14 is emitted (Fig. 7); and a second light guide path (through portion of element 13 which is directed upward in Fig. 7) which extends from the first light guide path along a surface of the image bearing member in parallel with a rotation axis of the image bearing member and causes the light to be emitted to an entire region in a longitudinal direction (up/down in Fig. 7) along the rotation axis of the surface (i.e., along the rotation axis of the image bearing member) (see Yamada Fig. 7 [0071]).
Regarding claim 6 as best understood, modified Yamada teaches the image processing apparatus according to claim 5, wherein the positioning member links the light source member 14 and the light guide member 12/13 so that an optical axis of a light source of the light source member extends in parallel with the rotation axis (see Yamada Fig. 7 and [0070-0071], and note that the positioning member would provide a link between elements 14 and 12).
Regarding claim 7 as best understood, modified Yamada teaches the image processing apparatus according to claim 6, wherein the positioning member links the light source member 14 and the light guide member 12/13 so that the first light guide path (through element 12) and the light source member 14 are aligned along a direction (up/down direction in Fig. 7) in which the second light guide path extends (see Yamada Fig. 7 and [0070-0071], and note that the positioning member would provide a link between elements 14 and 12).

(Note: the following rejection of claim 5 is based upon a different embodiment of Yamada than that which was used in the previous rejection of claim 5.  This embodiment is used in the rejection of claims 5 and 8-10.)  
Regarding claim 5 as best understood, modified Yamada teaches the image processing apparatus according to claim 2, wherein (see Yamada) the image bearing member 2 is rotatable inside the housing (see Fig. 1A, although not explicitly disclosed, image bearing member 2 must rotate in order for the apparatus to function as intended); and the light guide path includes: a first light guide path (through element 13) into which light emitted by the light source member 14 is emitted (Fig. 5); and a second light guide path (through element 12) which extends from the first light guide path along a surface of the image bearing member in parallel with a rotation axis of the image bearing member and causes the light to be emitted to an entire region in a longitudinal direction (up/down in Fig. 5) along the rotation axis of the surface (see Yamada Fig. 5 [0055]).
Regarding claim 8 as best understood, modified Yamada teaches the image processing apparatus according to claim 5, wherein the positioning member links the light source member 14 and the light guide member 12/13 so that an optical axis of a light source of the light source member 14 extends in a direction (left/right in Fig. 5) intersecting the rotation axis (see Yamada Fig. 5 and [0066-0067], and note that the positioning member would provide a link between elements 14 and 13).
Regarding claim 9 as best understood, modified Yamada teaches the image processing apparatus according to claim 8, wherein the first light guide path (through element 13) includes a portion extending in a direction (left/right in Fig. 5) intersecting a direction (up/down in Fig. 5) in which the second light guide path (through element 12) extends (see Yamada Fig. 5).
Regarding claim 10 as best understood, modified Yamada teaches the image processing apparatus according to claim 9, wherein the first light guide path (through element 13) includes a portion extending upward in a vertical direction (see Yamada Fig. 4, element 13 extends vertically as well as horizontally from element 12 to element 14.)
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2006/0198645) in view of Shoji et al. (US 5,565,961, hereinafter “Shoji”).
Regarding claim 14, modified Yamada teaches the image processing apparatus according to claim 11, but fails to teach the apparatus further comprising a protective cover mounted on the housing to be capable of being attached/detached to/from the housing so as to cover the light source member inside the opening/closing member.
Shoji teaches a protective cover 24 mounted on a housing 11 to be capable of being attached/detached to/from the housing (as 24 is not integral to 11 and pivots about 24a, 24 is capable of being attached/detached to/from 11, even though tools may be required to do so) so as to cover a process cartridge 7 inside an opening/closing member 18a (see Fig. 2, Col. 5 lines 12-35).
Utilizing the teachings of Shoji, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a protective cover mounted on the housing to be capable of being attached/detached to/from the housing so as to cover the cartridge, and hence the light source member, inside the opening/closing member of modified Yamada.  One would have been motivated to make this modification in order to suppress noise generated by vibrations of the frames cartridge and copying machine (Shoji Col. 5 lines 35-46).

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (JP 2018-169466, hereinafter “Hirai”).  (Note: paragraphs cited correspond to the machine translation of Hirai provided herewith.)
Regarding claim 1, Hirai teaches an image processing apparatus (Fig. 14 [0011]) comprising: 
a housing 101/102 (see Figs. 1 and 14 [0026]); 
a cartridge 3 including an image bearing member 12 and capable of being attached/detached to/from the housing (Fig. 1 [0025, 0027]); 
a discharging exposure unit 50 having a light source member 52 and a light guide member 53, which forms a light guide path for guiding light from the light source member so as to be emitted to the image bearing member 12, and exposing the image bearing member 12 (Figs 2-4 [0033-0034]); and 
an opening portion (portion near 101P), through which the cartridge in the housing is inserted/removed (Fig. 2 [0025, 0027]),
wherein the light source member 52 is provided so as to be exposed to the surface of the housing (see Figs. 1-2 and 10) and be capable of being attached/detached to/from the light guide member 53 (see Fig. 3 [0032, 0035]).
Hirai fails to explicitly disclose an opening/closing member capable of being opened/closed and provided on a surface on which the opening portion, through which the cartridge in the housing is inserted/removed, is provided so as to cover the opening portion.
Opening/closing members are well known in the art.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an opening/closing member capable of being opened/closed and provided on a surface on which the opening portion, through which the cartridge in the housing is inserted/removed, so as to cover the opening portion.  One would have been motivated to make this modification in order to prevent outside dirt and dust from contaminating the inside of the image forming apparatus while allowing a user to easily access units within the apparatus to be removed and replaced.
In making this modification, the light source member would be provided so as to be exposed to the surface of the housing opened/closed by the opening/closing member.
Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852